769 N.W.2d 202 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Henry WILLIAMS, Defendant-Appellant.
Docket No. 136475. COA No. 275589.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 order of the Supreme Court, entered March 6, 2007 (Docket No. 132975).